Citation Nr: 0836942	
Decision Date: 10/27/08    Archive Date: 11/05/08	

DOCKET NO.  03-11 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
evaluation for furunculosis of the buttocks. 

2.  Entitlement to a total compensation rating based on 
individual unemployability due to severity of service-
connected disabilities.

ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

This case was most recently before the Board of Veterans' 
Appeals (Board) in April 2008 at which time it was remanded 
for procedural development.  The undersigned notes the case 
was previously remanded in March 2004, February 2005, and 
June 2006.  


FINDINGS OF FACT

1.  The veteran's service-connected furunculosis of the 
buttocks is not shown to have been manifested by an area that 
is at least 5 percent, or less than 20 percent, of the entire 
body, or at least 5 percent, or less than 20 percent, of 
exposed areas affected, or by the need for intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for total duration of less 
than 6 weeks during the past 12-month period.  

2.  Throughout the pendency of the appeal, there has been no 
objective evidence of superficial unstable scars or painful 
scars involving the buttocks area.

3.  Service connection is in effect for:  post-traumatic 
stress disorder, rated as 50 percent disabling; residuals of 
a shell fragment wound involving the left shoulder, rated as 
30 percent disabling; residuals of an injury to the left 
triceps, rated as 10 percent disabling; varicocele on the 
left and right, rated as noncompensably disabling; and 
furunculosis, rated as noncompensably disabling.  A combined 
disability rating of 70 percent has been in effect since June 
2002.  

4.  The veteran retired from his job as a letter carrier with 
the Post Office in 1992 due to medical reasons.  He is now 
receiving Social Security benefits.  

5.  The veteran is reasonably precluded from gainful 
employment because of the severity of his service-connected 
disorders.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
furunculosis of the buttocks have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic 
Codes 7800, 7803, 7804, 7805, 7806, 7820 (2007).

2.  The criteria for entitlement to a total rating based on 
unemployability due to the severity of the veteran's service-
connected disorders are reasonably met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See 38 C.F.R. § 38 C.F.R. § 3.102, 
3.156 (a), 3.159, and 3.326 (a)).  The intended effect of 
this regulation is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103 (a), and 
38 C.F.R. § 3.159 (b), VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  See also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued VCAA notification letters during the 
pendency of the appeal, including one dated as recently as 
May 2008.  In that communication he was informed exactly how 
VA determines a disability rating.  Types of evidence 
considered were listed as the nature and symptoms of the 
condition, severity and duration of the symptoms, impact of 
the condition and symptoms on employment and daily life, and 
specific test measurement results, such as range of motion 
testing for symptoms or conditions.  He was also informed of 
types of evidence he could provide.  These included recent 
Social Security determinations, statements from employers as 
to job performance, statements discussing his disability 
symptoms from various people who knew him, information about 
ongoing treatment records, and any other evidence showing an 
increase in the disability or exceptional circumstances 
related to the disability.  In a response letter dated that 
month, the veteran reported that he had no other information 
or evidence to give VA to substantiate his claim.  He wanted 
the claim decided as soon as possible.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The clams file includes numerous VA 
and private medical records.  The veteran has been accorded 
various VA examinations over the years.  The records 
pertaining to his award of Social Security disability 
benefits have been obtained and associated with the claims 
folder.  Accordingly, the Board finds that VA has performed 
its duties to notify him in the claims adjudicated in the 
instant decision.  Adjudication of the claims at this 
juncture poses no risk of prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  The Board notes the 
case has been in appellate status for several years already 
and the veteran has had ample opportunity to present evidence 
on his own behalf.

Law and Regulations with Regard to Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule of Rating Disabilities (Rating Schedule) which 
is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.

Where there is a question as of which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, the provisions 
of 38 C.F.R. § 4.1, which requires that each disability be 
reviewed in relation to its history.

The Court has held that compensation for service-connected 
disability is limited to those claims which show present 
disability and held:  "where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veterans Claims (Court) determined that the above rule is 
not applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125 (1999).  
However, staged ratings are appropriate in any increased 
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity due 
exclusively to the service-connected disability.  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321 (b) (1).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran has initiated a noncompensable disability 
evaluation for his furunculosis of the buttocks.  The 
disability is rated under Diagnostic Code 7806, located in 
38 C.F.R. § 4.11a, which provides rating criteria for 
dermatitis or eczema.  Although the veteran has not been 
specifically diagnosed with having dermatitis or eczema, 
these skin conditions have the symptomatology most closely 
analogous to the service-connected disability.  See 38 C.F.R. 
§ 4.20.

During the pendency of the appeal, VA modified the rating 
criteria applicable to the evaluation of skin disabilities.  
See 67 Fed. Reg. 49, 590 (July 31, 2002), effective August 
30, 2002.  The Board must consider the new, as well as the 
former, criteria, as a result.

With respect to the change in criteria for rating skin 
diseases, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court and the Federal Circuit.

In VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that when a statute or regulation 
changes while a claim is pending before VA or a Court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims for 
which it applies.  If a statute or regulation is silent, VA 
must determine whether to apply the new provision to claims 
that were pending when it took effect or produce generally 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPCPREC 7-2003.

In accordance with the VAOPGCPREC 7-2003, the Board has 
reviewed the revised criteria for evaluating skin 
disabilities.  The revised rating criteria would not produce 
retroactive effects since revised provisions affect only 
entitlement to prospective benefits.  Accordingly, VA must 
evaluate the service-connected skin disorder under both the 
former and the current schedular criteria, keeping in mind 
that the revised criteria may not be applied to any time 
period before the effective date of the change.  See 
38 U.S.C.A. § 5110 (g); 38 C.F.R. § 3.114; VAOPGCPREC 3-2000 
(April 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

Under the former version of Diagnostic Code 7806, a 
noncompensable rating is warranted for eczema with slight, if 
any, exfoliation, exudation, or itching, on a nonexposed 
surface or small area.  A 10 percent rating is warranted when 
there is exfoliation, with exudation or itching that involves 
an exposed surface or extensive area.  A 30 percent rating is 
warranted with exudation or itching constant, extensive 
lesion, or marked disfigurement.  The maximum rating of 50 
percent is assigned when there is ulceration, extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or the eczema is exceptionally repugnant.  
See Diagnostic Code 7806, 38 C.F.R. § 4.118 (2002).

With the new version of Diagnostic Code 7806, a 
noncompensable rating is warranted for dermatitis or eczema 
that affects less than 5 percent of the entire body or less 
than 5 percent of exposed area, with no more than topical 
therapy having been required during the past 12-month period.  
A 10 percent rating is warranted when at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas are 
affected, or, where the dermatitis or eczema requires 
intermittent systemic therapy such as corticosteroid or other 
immunosuppressive drugs for a total duration of less than 6 
weeks during the past 12-month period.  Higher ratings are 
warranted when the dermatitis or eczema affects a greater 
percentage of the skin or requires intermittent systemic 
therapy such as corticosteroid or other immuno-suppressive 
drugs for a total duration of 6 weeks or more.  See Code 
7806, 38 C.F.R. § 4.118 (2007).

A review of the pertinent evidence of record reveals that 
throughout the pendency of the appeal, the furunculitis of 
the veteran's buttocks is not entitled to a compensable 
disability rating.

The record shows the veteran has a number of disabilities, 
although service connected and nonservice connected.  He has 
received treatment and evaluation for these various 
disabilities over the years.  The medical records do not 
contain much reference to impairment attributable to the 
furunculitis.

The pertinent evidence includes the report of a skin disease 
examination of the veteran by VA in April 2004.  At that time 
the examiner stated there were no past medical records or 
records found in the VA Medical Center computer system.  It 
was reported that while in Vietnam, the veteran developed 
boils on his buttocks.  The veteran indicated that since 
service he had had an occasional boil on the buttocks.  He 
stated that at one time one was incised and drained at the VA 
Medical facility.  His last episode was reported as having 
occurred about two months previously.  

On current examination there were reported to be 3 to 4 
furuncular papules on the right buttocks.  On both sides, 
there were 2 to 3 superficial scars.  The total area of 
involvement was described as less than 5 percent.  

The diagnoses included recurrent furunculosis of the buttocks 
and folliculitis of the buttocks.  It was noted these were 
related and began while the veteran was in Vietnam.  It was 
stated "they occur infrequently now and he has had very 
little treatment in recent years.  In my opinion, they do not 
interfere with his employment."

Additional evidence includes the report of a VA skin disease 
examination of the veteran in June 2005.  The claims file was 
reviewed by the examiner.  The veteran reported having had 
boils on the buttocks when in Vietnam.  He indicated he had 
not had any problems since then.  He stated he had only had a 
rare recurrence of furunculitis eruptions on the buttocks and 
had not had any other problems.  He reported that he 
occasionally used antibiotics, but had had no furunculitis in 
any other parts of the body.  

Current examination showed a more or less 2.5 to 3-inch 
atrophic scar on the lower aspect of the left buttock and 
some mall areas of scarring of the right buttock.  There were 
no follicular papules and no active furunculitis at the 
present time.  The total area of involvement of the buttocks 
was described as less than 3 to 4 percent.  The diagnosis was 
history of furunculosis, described as currently resolved with 
no recurrence.  

In view of the foregoing, the Board finds that the claim must 
be denied.  The evidence does not show that the skin disorder 
is manifested by an area that is at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or that 
the veteran has undergone any intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than 6 weeks during the 
past 12-month period.  As noted above, that on the most 
recent examination the furunculosis was described as resolved 
with no recurrence.  The Board has given consideration to the 
various rating criteria, but finds that with the condition 
most recently described as resolved, there is no indication 
of impairment that would warrant the assignment of a 
compensable disability rating.  Accordingly, a compensable 
rating is not warranted at this time.

Unemployability

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated as 60 percent or more.  If it is the 
result of 2 or more service-connected disabilities, at least 
one must be ratable at 40 percent or more, with the evidence 
sufficient to bring the combined rating to 70 percent or 
more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  38 C.F.R. § 4.16 (a).

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2007).

The record showed the veteran had a number of service-
connected disabilities, and they have been cited above.  
These include post-traumatic stress disorder, rated as 50 
percent disabling, and residuals of a shell fragment wound to 
the left shoulder, rated as 30 percent disabling.  The 
veteran has a combined disability rating of 70 percent for 
his service-connected disorders.  Therefore, he meets the 
schedular criteria for consideration of a total rating based 
on individual unemployability due to his service-connected 
disorders.

The Board has reviewed the entire evidence of record with 
regard to this question and finds that the evidence is at 
least in relative equipoise with regard to the impact of the 
service connected disabilities on the veteran's employment 
status.  As noted above, the veteran's service-connected 
disabilities meet the schedular criteria for the assignment 
of a total disability rating based on unemployability.  The 
medical evidence includes the report of a muscles examination 
of the veteran by VA in June 2005.  At that time, the 
examiner stated that the veteran was "probably unemployable 
as a letter carrier based upon his service-connected 
condition.  This provider cannot comment on any other kind of 
employability not involving letter carrying or lifting 
weights with left arm.  The veteran has not, to our 
knowledge, been presented with any other employment option."  
This opinion followed examination of the veteran which 
resulted in findings of limitation of elbow extension on the 
left and median nerve injury with sensory deficit of the 
palmar surface of the left hand.  

The evidence also includes the report of a psychiatric 
examination accorded the veteran in June 2005.  Depression 
was the veteran's principal symptom.  The Axis I diagnosis 
was PTSD with depressive features.  The veteran was given a 
Global Assessment of Functioning Score of 55.  The examiner 
commented the veteran underwent "rather severe trauma" while 
in Vietnam.  There had been no real changes in the veteran's 
psychosocial functional status or quality of life since his 
last examination, except for increased back problems and 
decreased mobility.  It was noted that he sometimes became 
more depressed secondary to pain.  He was also stressed by 
the ongoing war in Iraq.  The examiner believed there was a 
linkage between the veteran's PTSD and the recent pain that 
he was experiencing.  It was noted that as he had aged, some 
of the veteran's injuries sustained in Vietnam had worsened 
and this had caused him to become more depressed.  The 
examiner believed the prognosis for improvement was probably 
"pretty poor."  The veteran was not interested in taking any 
different medication, and the examiner noted the only thing 
that might have helped him would have been an antidepressant.  

Other pertinent evidence includes the report of a "general 
medical" examination accorded the veteran by VA in February 
2007.  It was noted the veteran had retired from his job as a 
letter carrier with the Post Office in 1992.  He had been 
employed in that position for about 10 years.  It was 
indicated that the veteran had lumbar scoliosis with 
degenerative joint and disc features described as severe in 
degree.  Reference was also made to the shell fragment wound 
residuals involving the left shoulder.  Each of these 
disorders was described as having varying degrees of impact 
upon the veteran's ability to function in his daily life.  

In September 2007, the examiner stated that he reviewed the 
claims file.  He noted that the veteran's traumatic arthritis 
of the left shoulder, the nondominant shoulder, as well as 
the veteran's dermatitis which was described as only an 
occasional problem, and his epididymitis which was described 
as completely cured would not "particularly cause any 
problems in maintaining employment..."  The examiner noted the 
veteran also had nonservice-connected, age-related multijoint 
osteoarthritis "which is his primary limiting factor in 
employability, rather than any SC condition."

The Board acknowledges the aforementioned opinion, but is 
also aware of the above cited comment from the VA examiner in 
2005.  The VA physician in September 2007 did not refer to 
the service-connected PTSD, the veteran's most incapacitating 
service-connected disorder.  The record shows the veteran 
worked primarily as a letter carrier for a number of years, 
and the Board finds it would be quite harsh to require him to 
work at some other type of job that would not involve 
significant use of the left lower extremity, even though it 
is the minor upper extremity.  The Board finds that the 
evidence is at least in equipoise with respect to how much 
the veteran's unemployment status is due to the severity of 
his service-connected disorders.  Since the Board finds the 
evidence is in equipoise, as required by law, reasonable 
doubt is resolved in the veteran's favor.  The Board 
therefore concludes there reasonably is a question as to the 
veteran's unemployability being attributable to his service-
connected disorders.  38 U.S.C.A. § 5107 (b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The appeal with regard to 
this question is therefore resolved in the veteran's favor.



							(Continued on next page)









ORDER

A total rating based on unemployability due the severity of 
service-connected disabilities is granted.  To this extent, 
the appeal is allowed.

A compensable disability evaluation for the veteran's 
furunculitis of the buttocks is denied.  To this extent, the 
appeal is denied.



	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


